—Judgment, Supreme Court, Bronx County (Martin Marcus, J.), rendered April 16, 1998, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
The court properly exercised its discretion in denying defendant’s mistrial motion made after the People’s expert testified to information which had been precluded, since the court struck the testimony and issued prompt, thorough curative instructions which the jurors all promised to follow (see, People v Santiago, 52 NY2d 865; People v Bryant, 280 AD2d 403, lv denied 96 NY2d 826). The court’s actions were sufficient to prevent any prejudice.
The court properly exercised its discretion in denying defendant’s mistrial motions made after the jury issued notes indicating it was deadlocked, and properly delivered Allen charges (Allen v United States, 164 US 492). Defendant’s challenges to the language of these instructions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the instructions conveyed the proper principles, were sufficiently balanced and did not impart to the jury that it was obligated to come to a verdict (see, People v Castiore, 279 AD2d 307, lv denied 96 NY2d 757). The court did not single out the dissenting juror nor did it indicate to him that it was instructing him to reach a verdict of guilty. Concur — Nardelli, J.P., Tom, Andrias, Rubin and Buckley, JJ.